Case 2:21-cv-02908-JMY Document1 Filed 06/30/21 Page 1 of 7

IN THE UNITED STATES DISTRICT COURT FOR THE EASTERN
DISTRICT OF PENNSYLVANIA
CIVIL ACTION- LAW
ANNA JOHNSTON :
. No. a: 21-cev- 2708
¥V.

THE UNITED STATES OF
AMERICA

PLAINTIFFS’ COMPLAINT

Plaintiff, Anna Johnston (“Plaintiff”) by and through attorney M.
Gerard Bradley of Brooks, Bradley & Doyle, hereby present this Civil
Action Complaint and, in support thereof, aver as follows:

1. Plaintiff, Anna Johnston is an adult individual who resides at
604 S. Washington Square in Philadelphia, Pennsylvania.

2. Defendant, the United States of America is the owner of the
property designated as Washington Square Park, which is on Walnut Street
between 6" and 7® Streets in Philadelphia, Pennsylvania.

3. The National Park Service of the United States of America
(“National Park Service”) is a government entity and apency of the Federal
Government of the United States of America.

4, At all times pertinent hereto Defendant managed, operated,

maintained and was responsible for the safety of Washington Square Park,

 
Case 2:21-cv-02908-JMY Document1 Filed 06/30/21 Page 2 of 7

which is located on Walnut street between 6" and 7" streets in Philadelphia,
Pennsylvania.
JURISDICTION AND VENUE

5. This Court has jurisdiction over the current action under 28
U.S. Code §1346 (b)(1) as Plaintiff suffered personal injury caused by the
negligent or wrongful act or omission of an employee or employees of the
government while acting within the scope of his or her office of
employment.

6. This Court has venue over the current action under 28 U.S.
Code §1391 (b)(2) as this District is one in which a substantial part of events
or omissions giving rise to the claim occurred and where a substantial
portion of the property that is the subject of the suit is located.

7. Prior to this suit, Plaintiff filed an administrative claim using
standard form 95 prescribed by the Department of Justice. Defendants have,
to date, failed to pay for this claim and the claim has been denied.

FACTS

8. Prior to December 26, 2018, Defendant had caused metal

barriers to be placed in and around Washington Square Park, which

constituted a hazard, as described in further detail below.

 
Case 2:21-cv-02908-JMY Document1 Filed 06/30/21 Page 3 of 7

9. On December 26, 2018, Plaintiff Anna Johnston was walking in
Washington Square Park when she fell over a gray metal barrier that had
been placed so as to extend out from the grass area onto the gray flagstone
walkway.

10.  Atall times pertinent hereto, Plaintiff was an invitee on the
property in question.

COUNT I

11. Plaintiff incorporates by reference the averments of paragraphs
1 through 10 above as if fully set forth herein at length.

12. The aforementioned metal barrier constituted an unreasonable
hazard to Plaintiff and others because:

a) the placement of the barrier was improper, as it extended out
onto the area where pedestrians such as Plaintiff would be expected to walk
but where such pedestrians would not expect a tripping hazard;

b) the area where the barrier extended onto the walkway was not
marked and was hidden by being the same color as the walkway;

c) the placement of the barrier was inconsistent with the
placement of other barriers in the area, which were properly placed and not

hazardous to pedestrians; and

 
Case 2:21-cv-02908-JMY Document1 Filed 06/30/21 Page 4 of 7

d) there were no warnings of a tripping hazard in the area of the
barrier.

13. The aforementioned metal barrier had been negligently placed
by an employee or employees of Defendant.

14. The negligence and carelessness of Defendant’s employees
consisted of the following:

a) placing of a barrier in improper manner so that it extended out
onto the area where pedestrians such as Plaintiff would be expected to walk
but where such pedestrians would not expect a tripping hazard;

b) placing a gray barrier so that it extended from the grass out onto
the gray flagstone, both creating and concealing a tripping hazard,

c) failing to mark the area where the barrier extended onto the
walkway;

d) failing to mark the barrier to reduce the likelihood that a
pedestrian would trip over it;

e) failing to warn pedestrians such as Plaintiff that the barrier
extended onto the walkway and constituted a tripping hazard; and

f) failing to place the barrier in a consistent manner with the

placement of other non-hazardous barriers in the area.

 
Case 2:21-cv-02908-JMY Document1 Filed 06/30/21 Page 5 of 7

15. Asadirect and proximate result of the negligence and
carelessness of Defendant’s employees, Plaintiff fell violently upon the
stone walkway and suffered serious injury.

16. Asa direct and proximate result of the negligence and
carelessness of Defendant’s employees, Plaintiff suffered injury, including,
but not necessarily limited to Posttraumatic Right Intertrochanteric Fracture,
requiring an open reduction and internal fixation, posttraumatic
complications of hypotension and electrolyte imbalance, and injury to her
general body and nervous system, all or some of which may be permanent.

17. Asa direct and proximate result of the negligence and
carelessness of Defendant as described above, Plaintiff experienced and
continues to experience pain and suffering, limitation, discomfort, anxiety,
and a diminution of life’s enjoyment and will continue to do so in the future.

18. Asa direct and proximate result of the negligence and
carelessness of Defendant as described above, Plaintiff was caused to
undergo and endure medical procedures at her expense, and may require
additional treatment at her expense, in the future.

19. As aresult of the accident, Plaintiff sustained a leg length
discrepancy which has made ambulating very difficult and left her partially

disabled.

 
Case 2:21-cv-02908-JMY Document1 Filed 06/30/21 Page 6 of 7

20. Plaintiff is required to undergo a total hip replacement as a
result of the accident, which procedure is scheduled to take place at
Jefferson Hospital in Philadelphia in June of 2021.

WHEREFORE, Plaintiff demands that judgment awarding damages
be entered in favor of Plaintiff and against Defendant, plus costs and any

delay damages.

  
 

BY an a
M. GERARD BRADLEY, ESQUIRE’
BROOKS, BRADLEY & DOYLE

21 W. SECOND STREET

MEDIA, PA 19063

Pa. Bar # 56014

Phone: (610) 565-4800

FAX: (610) 565-2551

 

 
Case 2:21-cv-02908-JMY Document1 Filed 06/30/21 Page 7 of 7

IN THE UNITED STATES DISTRICT COURT FOR THE EASTERN
DISTRICT OF PENNSYLVANIA
CIVIL ACTION- LAW

ANNA JOHNSTON
No 2:2) -ev 7 2708

¥.

THE UNITED STATES OF
AMERICA

JURY TRIAL DEMAND

Plaintiff hereby demands a jury of twelve members in the above-

M. GERARD BRADLEY, An.

BY. ‘
BROOKS, BRADLEY & DOYLE
21 W. SECOND STREET
MEDIA, PA 19063
Pa. Bar # 56014
Phone: (610) 565-4800
FAX: (610) 565-2551

captioned matter.

 
   

 

 
